 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDJomax Apparel Company and Jomax Garment Co., Inc.andInternationalLadies'Garment Workers' Union,AFL-CIO.Case No. 4-CA-2971.March 31, 1964DECISION AND ORDEROn November 14, 1963, Trial Examiner Thomas A. Ricci issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain-unfair labor practices,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner'sDecision.He also found that allegations of other unfair laborpractices set forth in the complaint had not been sustained.There-after, the Respondent and the Charging Party filed exceptions to theTrialExaminer's Decision and supporting briefs.'The GeneralCounsel filed a brief in answer to the Respondent's exceptions andbrief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following additions andmodifications :We find, in agreement with the Trial Examiner, that the Respond-ent violated Section 8(a) (2) and (1) of the Act. In reaching thisconclusion,we rely on the findings of the Trial Examiner thatSchneier, the Respondent's owner and manager, engaged in the follow-ing conduct :(1)Shortly after the Charging Union began its campaign to or-ganize the plant, Schneier made several speeches to the employeesdirected against the Charging Union.Then, in a speech made at theplant on February 11, 1963, during working hours, he stated thatthe employees would "gain a point" if they had their own association,and immediately thereafter gave employee Wolf permission to makea speech, in which she urged the employees to form an independentunion.(2)Schneier asked employee Bentzel what she thought about sign-ing a petition for organization of a shop union, and subsequently,IThe Respondent's request for oral argument is denied,as therecord,including the ex-ceptions and briefs,adequately presents the issues and the positions of the parties.146 NLRB No. 67. JOMIAX APPAREL CO. AND JOMAX GARMENT CO., INC.527after Wolf addressed the employees, told Bentzel that if the employeesgot together and organized, they could work out their problems bet-ter "among ourselves, instead of being like someone else."(3)On April 19, 1963, after the Independent Union had beenorganized and its officers elected, Hoffman, with another representa-tive of the Charging Union, visited the plant, told Schneier that heknew that the employees had been given opportunity to meet anddiscuss the Independent inside the plant, and requested "equal time."Schneier denied the request and ejected the men from the plant .2(4)Schneier prepared a document entitled "Information to Em-ployees-Concerning Jomax Employees Assn.," containing campaignmaterial favorable to the Independent and presented it to the Inde-pendent's president for distribution to the employees.By this conduct, the Respondent effectively planted in the mindsof the employees, and gave impetus to, the idea of forming the In-dependent Union, and thereafter unlawfully assisted it in violationof Section 8 (a) (2) and (1) of the Act.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer with the following modifications :Substitute for the first paragraph therein, the following paragraph:Upon the entire record in this case, land pursuant to Section10(c) of the National Labor Relations Act, as amended, the Na-tional Labor Relations Board hereby orders that Respondent,its officers, agents, successors, and assigns, shall:2 Contrary to the Trial Examiner, we find that the Respondent,byits disparate treat-ment of the Charging Union in denying it the same opportunity to meet with employeeson company time and premises afforded the Independent Union, unlawfully assisted theIndependent.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard before Trial ExaminerThomas A. Ricci in York, Pennsylvania, on August 19, 20, and 21, 1963, on com-plaint issued by the General Counsel against Jomax Apparel Company and JomaxGarment Co., herein together called the Respondent or the Company.The issuelitigated is whether the Respondent has violated Section 8(a)(1) and (2) of thestatute.After the close of the hearing briefs were filed by the General Counsel,by the Respondent, and by Jomax Employees Association, herein called the Inde-pendent; the Charging Party adopted the General Counsel's brief.,Upon the entire record and from my observation of the witnesses, I make thefollowing:FINDINGS AND CONCLUSIONS1.THEBUSINESSOF THE RESPONDENTThe complaintalleges,the answer admits, and the record shows that JomaxApparel Company, a corporationorganizedunder the laws of the State of NewYork, and Jomax Garment Co., Inc., a corporation organized under the laws ofthe Commonwealth of Pennsylvania,maintaintheir principal place ofbusiness in744-870-66-vol. 148-35 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDYork, Pennsylvania, where they are engaged in ladies' shirt contracting.The twocompanies have common officers, ownership, operators, and employees; their of-ficers and operators formulate and administer a common labor policy for bothcompanies, affecting all the employees.During the past year the two companieshave jointly and severally in the course and conduct of their business operationsperformed contracting and other services valued in excess of $50,000 for customerslocated in States of the United States other than the Commonwealth of Pennsylvania.I find that the two companies are affiliated businesses, constitute a single integratedbusiness enterprise, and for purposes of this proceeding are a single employer. Ialso find, as alleged in the complaint and admitted in the answer, that the Respond-ent is an employer engaged in commerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalLadies'GarmentWorkers'Union, AFL-CIO, hereincalled theILGWU,isa labor organization within the meaning of Section2(5) of the Act.I take official notice of a long series of past Board decisions in which the Interna-tional Ladies' Garment Workers'Union,AFL-CIO,was a party, and found to besuch a union.III.THE UNFAIR PRACTICESThe Respondent took over the contracting plant here involved from prior ownersin April 1962, with the major group of employees continuing at work.Max Schneier,owner and manager of the business, has since then been in charge of all operations,with daily control and direction of all employees.He is assisted primarily byFloorladyMae Bowers, an admitted supervisor.There are about 80 employees,mostly women, doing machine sewing and handwork in the production of ladies'blouses; the garments are owned by out-of-town manufacturers for whom the Re-spondent furnishes direct labor.The activities said to prove the illegal conductalleged in the complaint are almost entirely those of Schneier.The ILGWU instituted an organizational campaign late in 1962 and early 1963.It distributed campaign literature on a number of occasions, and in consequenceSchneier several times assembled the employees in the factory and spoke to themin order to respond to and rebut the appeals for membership publicized by thatunion.In each instance he spoke to the employees during working hours, afterthe lunch hour had passed. In the following months-February, March, andApril-an independent union was formed by the employees, called the JomaxEmployees Association, or the Independent. It elected officers, established writ-ten bylaws, and collected initiation fees and dues.All parties stipulated that theIndependent is a labor organization within the meaning of the Act.The complaint alleges that Schneier sponsored and gave illegal assistance to theIndependent, contributed materially to its support, coerced the employees intoits formation, and so interfered with its administration as to dominate it, all inviolation of Section 8(a) (2) of the statute.The Respondent denies the commission of any illegal acts.Evidentiary FactsSchneier started his campaign against the ILGWU's efforts to win adherents in aspeech during the first week of January.He began his talk on this occasion byexplaining how that very day a notice had been posted assuring the employees offive paid holidays and 1-week paid vacation.He added: "I have just issued the3rd large round of rate increases based on your achievements in the last threemonths, I hope during the coming year to have at least (3) three more rounds ofperiodic increases .. "After exhorting the employees to greater effort andpainting a bright picture for the future, Schneier said he had learned that theILGWU was again trying to organize the plant.He continued with several argu-ments why joining that union would not be to the employees' advantage, andclosed with: "Let's keep our factory the family type operation that it is withoutoutsiders coming between us as a third party and preventing us from workingtogether as we have been accustomed to in the past."Schneier made several other short speeches to the employees throughout January,always immediately after the lunch period had ended and during working hours.The employees were not obligated to cease working, and some who were on piecerates did work; others who were hourly paid listened and were paid for such time.In general, his remarks continued to belittle the ILGWU arguments and to remindthe employees of the benefits they were enjoying without representation by theILGWU. On February 11, Schneier gave another talk to the assembled em-ployees, again in the plant and during their paid working hours.When he finished, JOMAX APPAREL CO. AND JOMAX GARMENT CO., INC.529Mary Wolf, one of the women, requested leave to speak to the employees andasked Schneier to leave; the owner went into his office.Wolf then spoke to thewomen and urged them to form an independent organization of their own to dealwith Schneier concerning their conditions of employment.She did not speak long,but again the hourly paid employees were paid for what time they spent listeningto her.Twelve rank-and-file employees appeared as witnesses and; with a single excep-tion, revealed themselves antagonistic toward the ILGWU and militantly in favorof the Independent.Although each of them had been present on February 11, they professed a con-sistent inability to recall anything that Schneier may have said during his talkprecedingWolf's direct invitation to them to form a company union.Wolf firsttestified her remarks "had nothing whatsoever to do with Mr. Schneier's speech";then she said the owner spoke "probably about one of the leaflets that the In-ternational Ladies' Garment Union had given out .. . ... Schneier himself first saideven he could not remember; when pressed for his recollection he added "some-thing, probably, in answer to an attack made upon me by the union."One em-ployee, Barbara McCoy, recalled that Schneier spoke "when the union was firsttrying to get in . . . and he talked to us about it."One witness, Dorothy Donahue,testified: "Well, most of the subject was about uslosingwork because of the union[ILGWU] wanting to come in and pressuring the people that we were gettingour work from.and he said that he was in a position that he didn't knowwhat to do at that time, it was up to us girls to make a-to do what we thoughtbest.Ifwe got our association in, why, we couldgain a point."Wolf's appeal fell upon receptive ears.The employees took a number of stepstoward the formation of the Independent, but the record is not clear as to theprecise chronology of events.Sometime after her talk-2 weeks or so later-a petition was circulated to indicate who favored such an organization. It wassigned by 64 of the approximately 80 employees.On April 12, 1963, GoodFriday, after work-it was a short day due to the holiday-they held a meetingin the plant and elected officers.The following Monday a notice was posted on theplant bulletin board setting out thenamesof the elected officers.About this same time, the precise dates again not clear, a-lawyer, Mr. Anderson,came to the plant and on two occasions spoke to the employees for about 10 or15minutes during their lunch hour and explained the procedures necessary forforming the Independent. It was also about this time that a constitution and/orbylaws were drawn up. By, the time of the hearing the only money expended bythe secretary, who had collected initiation fees and the dues, was $2 for a checkbook.On April 22 Anderson wrote to the Respondent,assertingmajority status anddemanding exclusive recognition and bargaining rights.By letter dated April 23,Schneier refused to recognize the Independent or to bargain with it until such timeas it should produce "physical evidence" of its authorization strength.On May 15the Independent filed a petition for an election with the NLRB Regional Director.To support the complaint allegation that Schreier gave illegal support to theIndependent and dominated it, the General Counsel relies upon the followingfurther facts:1.When Schneier spoke to the employees on February 11, immediately beforeWolf invited them to form the Independent, he effectively planted, or at least gavegreatimpetusto the idea in their minds. I credit the testimony of Dorothy Donahuethat Schneier said they would "gain a point" if they had their own association.Theconsistent refrain of virtually all of the other. witnesses, that they could not recalleven the principal topic of his talk, is on its face incredible. In any event noneof them contradicted Donahue. Schneier said he always writes out his speeches, andeven clears them with his lawyer before delivering them.He placed into evidence ahandwritten document which he said reflects the talk he gave that day; the substanceof Donahue's testimony does not appearin it,yet Schneier did not directly contradicther either.His statement from the witness stand on the first day of the hearing thathe did not know what he said revealed a lack of candor, for he then had in hispossession the sheets which he later placed into evidence as the "written talk."Neither his testimony now nor those scratch sheets suffice to offset the very clearrecollection of the employee witness.The sheets are illegible in many places; theycontain erasures, unintelligible alterations, deleted sections, and confusing inter-lineationsand marginalnotations.By looking at it no lawyer would or couldexpress an opinion on whatever Schneier intended to say that day.2.When the employees were holding their electionmeeting onApril 12, TheresaNess, anassistantfloorlady, wassittingnearby.Someone suggestedNess' be acandidate for office but shesaid she wasnot allowed to run.When the ballotingwas over,someoneasked her to obtain a box and she did.As she passedamong the 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees to place the box in their midst on a table, several dropped their ballotsinto it.During one of the talks by Lawyer Anderson later, Ness asked a questionabout seniority.The General Counsel contends that Theresa Ness is a supervisor within themeaning of the Act, and that her participation in the election meeting reflectsassistance to the Independent chargeable to the Respondent.There is uncontra-dicted testimony that Ness spends 90 to 95 percent of her time doing productionwork, such as turning cuffs and collars, turning buttons and sleeves.She worksamong' the hourly paid girls who do various finishing operations on the blouses.She picks up and carries partly finished work from one employee to another to keepit in constant motion so that the other girls need not themselves'leave their workstations.When work is too greatly accumulated at one spot,or in case of anabsence, Ness sits down and does regular work as a substitute.She testified, and her supervisor, Bowers, corroborated her that she never criticizedthe work of another employee or reported anyone to higher supervision.Bowersalso said Ness does not instruct employees or make any recommendations con-cerning them.Ness clearly has no authority to hire, discharge, or discipline em-ployees.Her pay is $1.50 per hour, with a guaranteed weekly salary of $60 for40 hours even if she works less; she punches the timeclock and receives time and ahalf for overtime.The girls who work with her doing the same type of floorworkare paid for the most part at $1.35 per hour. Bowers, the admitted supervisorimmediately over Ness, is paid $135 weekly salary.There is uncontradictedevidence that when Schneier is away from the plant, the head cutter acts as managerover the entire plant.Against the foregoing evidence there is the fact that at the representation hearingheld pursuant to the petition filed by the Independent, Schneier stipulated that Nessshould be excluded from the bargaining unit. In his earlier affidavit to a Boardagent, Schneier said, "Ness.assists the floorlady in the supervision of produc-tion . . . [has] a confidential relationship with me as far as plant production isconcerned."In her earlier affidavit to a Board agent Ness said, "I am in charge ofthe front end of the shop. I might say that I supervise about 20 girls." Schneier'sambiguous and conclusionary description of her duties in the earlier proceeding andthe fact that Ness may have believed herself correctly described as a supervisor,cannot alter the objective facts now appearing as to what she in fact does in theshop and the clear limitations on her authority.Other employees corroborated thesworn testimony that she is essentially a "pusher," responsible to see that theappropriate orders are expedited, but without any supervisory authority withinthemeaning of thestatute.The stipulation in the representation proceeding, ofcourse, is not determinative here. I find on thetotalrecord thatNess is not asupervisor.3.Sometime during the formation of 'the Independent, but after the officers hadbeen elected, Schneier prepared a written statement entitled "Information to Em-ployees Concerning Jomax Employees Association." In a series of 11 numbereditems this document explains, among other things, what such a labor organizationlimited to this one employer would be, how in the event of Board's certification anda signed contract no other union could "interfere" for 2 years, how the employeeswould be free of the "whim" of an international union, how the dues could be fixedat only 10 cents weekly, how there would be no assessments unless on request ofmajority.The statement closed with: "This is what all the people in the factorywant."Schneier gave this statement to Vera Wilson, who had already been elected presi-dent of the Independent, because, as he testified, he knew she was the "leader" inthe plant.Wilson had the document printed and it was distributed to all employeesin the plant.She made no change in the wording prepared by Schneier.Schneier testified that he prepared this document and gave it to Wilson becausemany employees had asked him questions concerning the union activities that weregoing on, and, as he had little time, he thought this would be an answer to all theirqueries and free him from further bother.4.On April 19, a week after the election meeting, Hoffman and Amory, regionaldirector and staff representative of the ILGWU respectively, visited the plant tospeak to Schneier.They announced themselves at the office and proceeded throughthe vestibule into the plant proper.Two girl employees who were working nearby,and Schneier, who was at the rear of the plant, testified that they saw the two mengo to one of the tables on which finishedblouses were restingand closelyexaminethe labels on'them -whichbore the nameof theowner-manufacturerfor whom theRespondentworks.Hoffman testified and said he didnot do that; as to Amory, JOMAX APPAREL CO. AND JOMAX GARMENT CO., INC.531Hoffman said he "may have" examined the garments. Amory, although present atthe hearing, did not testify.On this testimony it seems clear Amory, at least, didexamine the blouses being manufactured.As Schneier saw the two men from far away in the shop he came forward veryangry and, taking each by the arm, rushed them out of the plant.He raised hisvoice and was irritated.As the men were leaving Hoffman told the managerthat he was there to ask for "equal time," because he knew the employees had beengiven opportunity to meet and to discuss the Independent inside the plant.Hoffmanalso testified that in denying the request Schneier said that what he did to help theIndependent was his business and he would not give the same pr!velege to theILGWU. Schneier admitted the phrase concerning equal time was uttered, butdenied having said he was helping the Independent, and admitted he threw the menout.5.Anna Attig, an employee, testified that sometime in April she left the Respond-ent's employ.When she told Schneier she was leaving for a better job, he saidhe knew no reason why she should not, and added that she "might have to write aletter of resignation as treasurer" of the Independent.She left and was gone onlya week and returned; she never did anything about resigning and there is no con-tradiction of this testimony.6.Marjorie Bentzel, a former employee, testified that one day Schneier ap-proached her at her. machine and, referring to a petition concerning the organiza-t!oq of a shop union, asked her what she thought about it, and when she said "notmuch," the manager said: "Marge, will you talk to the girls that work right aroundyou and see what they say?" Bentzel continued to testify that a few weeks later,afterMissWolf had addressed the employees, Schneier again approached her atthemachine and asked did she think she would sign the second petition; againBentzel replied she did not think much of it.At that point, still according toBentzel, Schneier said "he was sure that if we got together and would organizesome that we could work out our problems better among ourselves instead ofbeing like someone else," and that "he thought the dues would be anywhere from adime to a quarter a month, and the initiation fee would probably be around $1."Bentzel's final testimony as to this conversation was that, as a further inducement,Schneier then offered to contribute the profit of the Cokemachine,"about $500a year."Schneier denied having offered any money to Bentzel as assistance to the Inde-pendent.He also denied generally having spoken to individual employees in anyinstance on the subject of unionism and what they should individually do aboutit.He did not, however, directly deny the testimony of Bentzel that in an earlierconversation, at least, he had inquired as to her sentiments about signing a shopunion petition and that the employees-could work out their problems better with-out an outside union.Bentzel left the Respondent's employ shortly after these events, on May 24.One day she called Schneier to her machine and complained about her earnings;he expressed the thought she was not working correctly, and the employee saidthe rates were set too low.The two exchanged words, she threatened to leave,and Schneier told her she could go. She did not return the following Monday.The record as a whole shows clearly that she quit.To support her testimony putting damaging words into the manager's mouth,Bentzel insisted thatMildredWilhelm, an employee a few feet in front of herworking on a back-to-back machine, heard all the conversations with Schneier.She even said she spoke of the matter to Wilhelm shortly thereafter, and the othergirl discussed it with her.Wilhelm, appearing as a witness, recalled the conversa-tion in which both she and Bentzel told Schneier the rates were too low. Sheunequivocally denied, however, having heard Schneier say anything about anypetition favoring the Independent, about the Coke machine, or about money toassist the company union.In the circumstances, I credit the denials of Wilhelm and of the manager.Asto the invitation about signing the petitions and the suggestion that the employeescould work out their problems better directly with the employer or through aninside organization, I do believe, particularly in the absence of denial by Schneier,that he made such statements.They were consistent with other statements hemade, as found on the record.Analysis and ConclusionThat the Respondent was opposed to the ILGWU and that, if it had to bargaincollectively with its employees, it preferred doing so on the basis of an independentlabor organization limited to the employees of this plant, is clear on the record 532DECISIONSOF NATIONALLABOR RELATIONS BOARDas a whole, and is not seriously disputed by the Company.The evidence takenin its entirety fairly establishes also that Schneier conveyed such thoughts to hisemployees with the intent that the idea should take root in their minds.All this,of course, was perfectly legitimate, for an employer has the right, under the statute,to express his opinion on such things to his employees.Still fairly appraised, however, the preponderance of the substantial evidencein the record as a whole supports the complaint allegation that Schneier assistedthe Independent, both in its birth and in its development, to such a point as to trans-cend the proscription of Section 8(a) (2) of the statute. It may well be that eachof the separate incidents of assistance or instigation shown on the record, viewed inisolation, would not in itself constitute a violation of that section of the Act.Col-lectively viewed they reveal a pattern of assistance beyond legitimate expressionof opinion.Two petitions were circulated among the employees, inviting signatures in favorof an independent organization apart from the ILGWU. Both were circulatedin the plant, in the production areas, during working time.The first was inthe lunchroom, in the rear of the plant, for several days, and signed there.Thesecond, circulated sometime late in February, picked up 64 names and was circulated,according to some witnesses, at their machines.Schneier said he did not knowabout these petitions, but his persistent interest in the matter, and the other stepshe took to encourage the girls toward a union of their own, coupled with the"fatherly" picture-as he testified-that the employees had of him, make 0 hisdenial unpersuasive.He certainly knew about them when he encouraged Bentzel tosign while she was at work.So far as the evidence shows, the actual, affirmative steps toward establishingthe Independent-circulation of petitions, holding of the election, drafting of by-laws, collection of dues, and the hire of a lawyer-were all taken by the employees.The motive power, as it were, was all contributed by them. In this area of socialor even economic activity, definitive inquiry into the inner reasons why people actthe way they do is always an illusive search, the answer at best containing an ele-ment of doubt in all instances.One employee after another was paraded to thewitness stand by the Respondent to say that she joined, or assisted in the formationof, the Independent because she "liked" it, because she individually was so inclined,in response to an inner urge.Whatever may have been the mental gyrations whichimpelled them toward such a course, the fact remains that in his very first speech,early in January, Schneier combined three thoughts which he presented for theirserious consideration: he had just given raises and planned more; the ILGWUwas again trying to organize the plant; and "let's keep our factory the familytype . . . without outsiders coming between us.As a single package thismessage was nothing more than a statement-that without the ILGWU, and with acompany union instead, the raises could well continue, but if the ILGWU pre-vailed, the consequences might well be adverse to the employees' interest.Thiswas a threat, not too thinly veiled, of economic loss attached to achievement ofmajority status by the ILGWU, and therefore an act of illegal coercion by Schneierin violation of Section 8(a) (1) of the Act. It was also a very strong reason plantedin the employees' minds for them to form the Independent, and therefore a factorto be considered on the question of why they took positive steps later.Schneier paid the employees to hear his earlier speeches.He also paid themwhen, on February 11, he equated the ILGWU to loss of work, and in contrast,made a company union synonymous with "gaining a point." In his February 11speech he talked-about the employees "losing work" because of the ILGWU, butthere had been no layoffs yet.His statement therefore could only have appearedas a threat of what might happen to them.When he then added it was "up to thegirls," and that if they "get our organization," they would gain a point, there wasno conclusion the employees could reach except to believe that he was telling themthat in order to have their jobs they must form their own union.- The girls thenlistened to Vera Wolf propose immediate self-organization.Given the significantsequence of these events, I do not credit Schneier's testimony that he did not knowwhy Wolf asked permission to address the girls or what she said.He must haveknown, and again he paid the girls for what time was devoted to hearing Wolf.Here again was direct, material assistance to the formation of the Independent.The written statement of information concerning the Independent, prepared bySchneier and distributed to all of the employees, reads as follows:Information to Employees-Concerning Jomax Employees Assn,1.This would be 'our own organization, controlled by ourselves - and notbeholden to anyone..2.We would elect our own officers. JOMAX APPAREL CO. AND JOMAX GARMENT CO., INC.5333.We would not be subject to any other organization.4.We would be certified by the National Labor Relations Board, if we hada majority, after a secret ballot election conducted by the N.L.R.B.5.We would enjoy all the rights and privileges accorded under the law, asany other labor organization, regardless of size.6.We would try to negotiate a contract with our employer calling forincreased benefits including more holidays, more vacation, etc., after we werecertified.7.After we were certified and we wrote 'a contract with our employer fortwo or three years, no other labor organization could interfere with us in anymanner whatsoever for a period of two years. If after 2 years we again votedfor our own organization, we would then not be bothered for an additional twoyears.8.We would be able to take up any complaints daily with our employerand if they were justified correct them immediately.9.We would have the additional prestige of having a union in the factorywhich might facilitate the employer's job of getting more work into the factory.10.These and many more benefits could be realized without being subjectto the whims of an International Union ad paying as little dues as we decided:as an example, we could fix our dues at only 100 a week.We would neverhave an extra assessment unless the majority of the employees agreed.11.But above all we would be the masters of our destinies and think andspeak as we pleased and notas someoneelse would tell us to think and speak.This is the American Way. This is what all of the people in the factory want.So sign up now and be a charter member of our group.JOMAx EMPLOYEES ASSN.,Organizing Committee.Schneier admitted that when he gave this document to Wilson, he "thought itwould be" distributed to the employees.He explained all of this as mere factualreplies to questions asked him by many employees; he said he wanted to reply toall of them with one answer.At the hearing he testified that as originally draftedby him and typed by his secretary, there were no first person pronouns or adjec-tives, such as "we," "us," and "our," but instead that he wrote "you," and "your,"and "yours."He also said that the last phrase about "joining up now" and be-coming "a charter member," together with the name of the Independent, were addedby someone else after he gave the document to Wilson, the president.Wilson testified that she passed the document, as she received it from Schneier,to Emma Heiss, another employee, for printing, and that it was then distributedto the employees in the plant. She also said that she knew of no change that wasmade in its wording between the time Schreier gave it to her and when the employeesreceived it.As to the final phrase urging that the girls "sign up," Wilson said shedid not recall whether or not it was on the paper when received from Schneier.No doubt some of the employees asked questions of Schneier about the new unionbeing formed.His full statement, however, contains far more than factual answersto the type of questions which these employees were likely to ask. It is insteadan eloquent and persuasive argumentation in favor of a company union and incriticism of external affiliation, precisely in keeping with Schneier's earlier speechesto the employees. It is difficult to believe Schneier was asked questions calling forsuch phrases as not being "beholden to anyone," or "having additional prestige,"or about not being "subject to the whims of an international union," or "we wouldbe the masters of our destinies." If all Schneier was doing was replying to factualinquiries, there was no occasion to tell the employees: "This is the American Way.This is what all the people in the factory want."This is more than a factual explanation, or even a suggestion that the employeesgo independent instead of ILGWU: it constitutes instead an out-and-out exhortationto the employees, with the various economic advantages listed in the statementpresented by clear implication, as the rewards for compliance.This was but an-other form of interference with the employees' free choice in the matter, and ofassistance toward the formation of the Independent far beyond the privilege of -anyemployer under the free-speech provisions of the statute.Clearly the Respondent interfered with the employees' privilege to make an un-trammeled choice between two unions and gave unwarranted support to the Inde-pendent.Before the first steps,were taken to organize it, Schneier told the employeesthey would gain economically if they so proceeded and would lose if the ILGWUprevailed.There could be no clearer interference in their affairs.And when theofficers had been elected,he wrote the most persuasive campaign material possible 534DECISIONSOF NATIONALLABOR RELATIONS BOARDfor its firmer establishment.When,as here,there are two unions competing forthe employees'adherence,the employer"must refrain from any action which tendsto give either an advantage over its rival;he may do nothing that tends to coercehis employees to join or refrain from joining a particular union." 1I find, on thebasis of the entire record,that in its assistance to the Independent through the actsof the manager,the Respondent violated Section 8(a)(2) of the Act.Over the years the Board has distinguished between employer conduct whichmerely gave illegal assistance to a labor organization,or which improperly inter-fered with the employees'freedom to act independently on the matter, and activitieswhich could be said to "dominate"a labor organization.This dichotomy followsthe language of Section 8(a)(2), which makes it illegal for an employer "todominate or interfere"with a labor organization,"or contribute financial or othersupport to it."The material effect of this distinction has been that in the first situa-tion the employer is ordered to discontinue the illegal assistance,or interference,and not to deal with such a union until it-establishes majority status on the basis ofa Board-conducted election, while in the second case it is ordered to disestablish theassisted union entirely.In this proceeding the General Counsel requests, in hisbrief, that a finding of domination be made and that the Respondent be ordered todisestablish the Independent.The record in its entirety does not warrant such an extreme conclusion or remedialorder.The first real act of assistance occurred on February 11, 1963, when Schneiertold the employees that a company union would be to their material advantage inthe shop.There is indication,however,that anti-ILGWU sentiment among theemployees predated that event.The year before, when the ILGWU first appearedon the scene,a statement to the effect that the employees"do not want a union" wassigned by a large number of employees.A second petition,reading, "We the under-signed desire to form an independent organization within the factory,"was signedby 13 employees,and while the date of this document was not definitively shown,there is indication that it may have been circulatednand signed before the February11 incident.Moreover,theGeneral Counsel stated at the hearing: "We do notintend to offer any proof which goes to the establishment,per se,of this JomaxEmployees Association."There is no evidence that the Respondent participated in the actual formation orinternal activities of the Independent,and the only occasion when the employeesmet for such purposes on company time was the initial meeting of February 11.Thereafter there were a number of conferences but always on the employees' owntime.They hired their own lawyer,kept their own records,and limited their expen-ditures to their own money.Most significant of all, when the Independent de-manded recognition as bargaining agent,the end object which Schneier above allsurely desired,he refrained from committing the critical act which would haveentrenched the assisted union in the plant. Instead,his refusal to extend recogni-tion forced the Independent into the proper channel-a petition for an election bythe Board.Had this union really been the Respondent's creation,Schneier wouldmore likely have followed through with immediate bargaining.The final answer to the General Counsel's request for a disestablishment ordermust be the same even assuming that,contrary to the evidence,Ness was a lowersupervisor,and that Schneiers ejection of the ILGWU representatives from theplant constituted a disparate treatment of one union as against another.Ness didnot vote in the election of officers for the Independent,and her participation inthe meeting was a minimum.Organizer Hoffmah's request for equal time, voicedin the teeth of Schneier's understandable resentment of an unwarranted inspectionof the work being manufactured in the shop,was hardly the kind of calm, propercommunication to an employer which can be the predicate for an unfair laborpractice finding.But even a deliberate policy of denying fair employee accessto the ILGWU while assisting the Independent,falls far short of being such controlover the affairs of the Independent as to support a finding of illegal domination.In conclusion I find, on the basis of the evidence as a whole, that an order to dis-establish the Independent would not be justified here .2Accordingly,the Respond-ent will be ordered to cease and desist from continuing the illegal assistance it hasbeen giving the Jomax Employees Association,and not to accord it recognitionas exclusive bargaining agent until such time as it shall have proved its majoritystatus pursuant to a Board-conducted election.iN.L.R.B. v. Indianapolis Newapapera,Inc.,210 F. 2d 501 (C.A. 7).,a Cf.Guard Services-Inc.,134 NLRB 1753. JOMAX APPAREL CO. AND JOMAX GARMENT CO., INC.535IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth above, occurring in connection withthe operations of the Respondent as set out in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that it be ordered to cease and desist therefrom and to takecertain affirmative action necessary to effectuate the policies of the Act.Upon the basis of the foregoing, and upon the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.Jomax Apparel Company and Jomax Garment Co., Inc., together constitutean employer within the meaning of Section 2(2) of the Act.2. International Ladies' Garment Workers' Union, AFL-CIO, and Jomax Em-ployees Association are labor organizations within the meaning of Section 2(5)of the Act.3.By contributing unlawful assistance and support to Jomax Employees Asso-ciation the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a) (2) of the Act.4.By the foregoing conduct, and by threatening the employees with loss ofwork if they joined the ILGWU, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)(1) of the Act.5.The foregoing unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the entire record in the case, and pursuant to Section 10(c) of the Act,theNational Labor Relations Board hereby orders that Respondent, Jomax Ap-parel Company and Jomax Garment Co., Inc., York, Pennsylvania, their officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Interfering in the formation of, or contributing assistance to, Jomax Em-ployees Association, or any other labor organization of their employees.(b) Threatening their employees with economic loss in the event they selectInternationalLadies'Garment Workers' Union, AFL-CIO, or any other labororganization, as their bargaining representative in violation of Section 8(a)(1) ofthe Act.(c) In any like or related manner interfering with, restraining, or coercing theiremployees in the exercise of their rights to self-organization, to bargain collectivelythrough representatives of their own choosing, and to engage in other concertedactivities for the purposes of collective bargaining or other mutual aid or protection,or to refrain from any or all such activities, except to the extent that such rightsmay be affected by an agreement requiring membership in a labor organization asa condition of employment as authorized in Section 8(a) (3) of the Act.2.Take the following affirmative action which is designed to effectuate thepolicies of the Act:(a)Withhold all recognition from Jomax Employees Association as the ex-clusive representative of the employees for the purpose of dealing with it con-cerning grievances, labor disputes, wages, rates of pay, hours of employment, orother terms and conditions of employment, unless and until such labor organiza-tion shall have been certified by the Board as the exclusive bargaining representa-tive of such employees.(b) Post at their York, Pennsylvania, plant copies of the attached notice marked"Appendix." 3Copies of said notice, to be furnished by the Regional Directorfor the Fourth Region, shall, after being duly signed by the Respondent's representa-tive, be posted by the Respondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicuous places, including all3If this Recommended Order be adopted by the Board, the words "A Decision and Order"shall be substituted for the words "The Recommended Order of a Trial Examiner" inthe notice.In the further event that the Board's Order be enforced by a decree of aUnited States Court of Appeals, the words "A Decree of the United States Court ofAppeals, Enforcing an Order"shall be substituted for the words"A Decisionand Order." 536DECISIONS OF NATIONALLABOR RELATIONS BOARDplaces where notices to the employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director for the Fourth Region, in writing, within 20days from the date of this Decision, what steps the Respondent has taken to complyherewith?4In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our employees that:WE WILL NOT threaten our employees with economic loss in the event theyselect International Ladies' Garment Workers' Union, AFL-CIO, or any otherlabor organization, as their bargaining representative, in violation of Section8(a)( I) ofthe Act.WE WILL NOT interfere with the formation of, or contribute assistance to,Jomax Employees Association, or any other labor organization of ouremployees.WE WILL NOT in any like or related manner interfere with, restrain, orcoerce our employees in the exercise of their rights to, self-organization, toform, join, or assist International Ladies' Garment Workers' Union, AFL-CIO,or any other labor organization, to bargain collectively through representativesof their own choosing, to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection, or to refrain from anyor all such activities, except to the extent that such rights may be affected byan agreement requiring membership in a labor organization as a condition ofemployment, as authorized in Section 8(a)(3) of the Act, as amended.WE WILL NOT recognize Jomax Employees Association, or any successorthereof, as the exclusive representative of our employees for the purpose ofdealing with us concerning grievances, labor disputes, wages, rates of pay, hoursof employment, or other conditions of employment, unless and until suchlabor organization shall have been certified by the Board as the exclusiverepresentative of such employees.All our employees are free to become, remain, or refrain from becoming orremaining members of International Ladies' Garment Workers' Union, AFL-CIO,or any other labor organization.JOMAx APPARELCOMPANY,Employer.JOMAx GARMENTCO., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 1700Bankers Securities Building,Walnut sand Juniper Streets, Philadelphia, Pennsylvania,Telephone No. 735-2612, if they have any question concerning this notice or com-pliance with its provisions.Earle Industries,Inc.andInternationalLadies' Garment Work-ers'Union,AFL-CIO.Case No. 26-CA-1550.March 31, 1964DECISION AND ORDEROn January 21, 1964, Trial Examiner Fannie M. Boyls issued herDecision in the above-entitled proceeding, finding that the Respond-146 NLRB No. 71.